 



Exhibit 10.24
EMULEX CORPORATION
Description of Compensation Arrangements with Non-Employee Directors
     The following is a description of the compensation arrangements for the
non-employee directors of Emulex Corporation (the “Company”).
     Directors’ Fees. Directors who are not employees of the Company receive a
quarterly retainer of $7,500 and reimbursement for travel expenses. In addition,
the chairmen of the Nominating/Corporate Governance and Compensation Committees
receives an additional quarterly retainer of $1,250, while committee members
receive an additional quarterly retainer of $1,000, and the chairman of the
Audit Committee receives an additional quarterly retainer of $2,500 while
committee members receive an additional quarterly retainer of $2,000. Directors
who are employees of the Company receive no additional compensation for serving
on the Board of Directors. Directors are entitled to reimbursement for
out-of-pocket expenses in connection with attendance at Board and committee
meetings.
     Stock Options. Upon becoming a director of the Company, a non-employee
director receives an automatic grant of an option under the Emulex Corporation
1997 Stock Option Plan for Non-Employee Directors (the “Director Plan”) to
purchase 60,000 shares of common stock of the Company at a purchase price equal
to the fair market value per share of that stock on the date of grant of the
option. Under the terms of the Director Plan, the option would vest as to
one-third of the shares on each anniversary of the grant date if the director is
still a director on those dates and will expire one year after she or he ceases
to be a director. In addition, the Director Plan provides for automatic annual
option grants to non-employee directors of 20,000 shares of common stock, which
grants will occur on each yearly anniversary of the director’s commencement date
as a director. The Director Plan is incorporated by reference to Appendix C to
the Company’s Definitive Proxy Statement for its Annual Meeting of Stockholders
held on November 18, 2004.
     Indemnification. In addition to the indemnification afforded to directors
under Delaware law and the Company’s Bylaws, the Company typically enters into
an indemnification agreement with a new director upon his or her appointment as
a director. The form of the indemnification agreement is attached as
Exhibit 10.1 to the Company’s Current Report on Form 8-K filed on May 17, 2005.
The Company also maintains directors and officers liability insurance.

